Citation Nr: 9924164	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  94-28 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant honorably served on active duty from July 1968 
to August 1969.  He was wounded in action in March 1969, 
which required a surgical amputation above his right knee due 
to shrapnel injuries.  He sustained injuries to his other 
extremities as well.  He was awarded the Purple Heart, 
Vietnam Campaign Medal, Vietnam Service Medal, and other 
decorations.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1993 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
30 percent evaluation for post-traumatic stress disorder.  In 
a January 1994 decision, the hearing officer granted a 
50 percent evaluation for post-traumatic stress disorder, 
which was effectuated by the RO in a February 1994 rating 
decision.  The Board remanded this claim in September 1996.  
In a January 1998 rating decision, the RO granted a 
70 percent evaluation for post-traumatic stress disorder.  
The case has been returned to the Board for further appellate 
review.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDING OF FACT

Post-traumatic stress disorder is currently manifested by 
severe difficulty in establishing and maintaining 
relationships with others, no friends, nightmares, increased 
startle response, intrusive memories, suicidal ideations, 
homicidal ideations, and difficulty controlling anger.


CONCLUSION OF LAW

Post-traumatic stress disorder is no more than 70 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for post-traumatic stress disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
his assertion that his service-connected disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

Service connection for post-traumatic stress disorder was 
granted by means of a September 1989 rating decision and 
assigned a 30 percent evaluation.  In a January 1994 
decision, the hearing officer granted a 50 percent evaluation 
for post-traumatic stress disorder, which was effectuated by 
the RO in a February 1994 rating decision.  In a January 1998 
rating decision, the RO granted a 70 percent evaluation for 
post-traumatic stress disorder.  In a February 1999 rating 
decision, the RO granted a temporary total evaluation for 
post-traumatic stress disorder under 38 C.F.R. § 4.29 (1998) 
for the appellant's hospitalization between July 23, 1998, 
and September 1, 1998.

In a July 1992 letter, a VA psychologist stated that the 
appellant had undergone a post-traumatic stress disorder 
evaluation and that the appellant exhibited a full-blown 
post-traumatic-stress-disorder-symptom picture, which 
included intrusive thoughts; recollections from Vietnam; 
distressing dreams; nightmares reenacting traumatic events; 
avoidance of thoughts, feelings, or events associated with 
the trauma; loss of interest in pleasurable activities, 
feelings of isolation, sleep disturbance, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  The VA psychologist stated that the appellant was 
severely disabled by his post-traumatic stress disorder 
symptomatology and physical limitations secondary to battle 
wounds.  She noted that the appellant was maintained on 
lithium for management of his symptomatology.

The appellant underwent a VA psychiatric evaluation in 
December 1992.  The appellant complained that his post-
traumatic stress disorder symptoms were getting worse.  The 
appellant reported that his problems related to his own 
feelings of isolation and anger.  He reported excessive 
problems with sleep, stating that he experienced nightmares 
with recurrent themes of Vietnam events.  The appellant 
stated that in these nightmares, he was either witnessing 
dead bodies or killing individuals in the dreams.  He stated 
that during waking hours, he often heard voices or visualized 
other individuals or sounds that were particular to his 
Vietnam experience.  The appellant reported avoidance of 
memories of Vietnam.  He stated that for the fourth of July 
and New Year holidays that he would check himself into a 
hotel.  He stated that VA and war movies were difficult to 
handle.  The appellant stated that he was easily angered, 
easily irritated, and hypervigilant.  He stated that he felt 
that he lacked a full range of emotional expressiveness.  He 
stated that all of these symptoms had worsened over the 
years.

The VA examiner stated that the appellant had an obvious 
discontentment, especially with the "system" and how it had 
been a disappointment to him, but that the appellant was 
otherwise pleasant and related with to the interviewer.  The 
VA examiner stated that the appellant was oriented and had no 
problems with mentation, as his sensorium was clear.  Mood 
was described as very upset.  Affect was appropriate.  Memory 
was impaired and short termed in that the appellant 
remembered only one object in three minutes.  Cognitively, 
concentration was fairly intact.  The VA examiner noted that 
the appellant had two years of college and that his fund of 
knowledge was "pretty okay."  The appellant's intelligence 
was labeled as average.  Thought process was goal directed.  
Thought content evidenced the flashback phenomenon.  The VA 
examiner noted the auditory and visual hallucinations 
described by the appellant.  The appellant reported 
depression on and off and two prior suicide attempts in 1986 
and 1987.  He also reported numerous homicidal attempts, the 
most recent one with his daughter, where he stated that he 
had behaved inappropriately.  Judgment and insight were 
reported to be intact, but the VA examiner noted that the 
appellant's judgment would get impaired when he was angry.  
The diagnosis was post-traumatic stress disorder, moderate to 
severe.

In an October 1993 letter, a VA psychologist stated that the 
appellant's post-traumatic stress disorder symptoms included 
reexperiencing traumatic events, avoidance of stimuli 
reminiscent of the trauma, general numbing of responsiveness, 
and hyperarousal.  The VA psychologist stated that the 
appellant's post-traumatic stress disorder symptoms were 
severe in nature.

The record reflects that the appellant was undergoing 
outpatient treatment at VA from July 1992 to January 1994 for 
his post-traumatic stress disorder.  In a November 1992 
treatment report, the VA examiner noted that the appellant 
was reporting daily nightmares, intrusive thoughts and 
recollections of Vietnam, nightmares which involved 
reenactments of traumatic events in Vietnam, avoidance of 
thoughts, sleep disturbance, hypervigilance, and exaggerated 
startle response.  In a February 1993 treatment report, the 
VA examiner noted that the appellant was undergoing anger 
management.  She stated that the appellant had demonstrated 
some improvement in anger but that he continued to experience 
feelings of guilt and unresolved grief.

In an August 1995 statement, the appellant's wife stated that 
a Vietnamese family had moved into the neighborhood and that 
the appellant had become more aggressive and threatening 
toward these people.  She stated that they were financially 
unable to relocate at that time.

The appellant underwent a VA psychiatric evaluation in April 
1997.  The appellant reported that he isolated himself a lot.  
He stated that he felt paranoid and that he could not get 
along with other people and did not have warm feelings 
towards people.  He reported flashbacks and nightmares.  The 
appellant stated that he would go off on people on the fourth 
of July and that he would try to leave town.  He stated that 
he had no friends and that he wanted no friends.  The 
appellant reported outbursts of anger and feeling detached 
from people.  The VA examiner noted that the appellant seemed 
very angry and hostile towards the RO.  The appellant stated 
that he was not taking any medication.

The VA examiner described the appellant as being angry and 
having a down-trodden look.  His stream of mental activity 
was coherent, relevant, and logical.  The VA examiner stated 
that the appellant was somewhat guarded.  The appellant 
reported hearing voices, which told him to kill himself.  The 
VA examiner stated that the appellant was of average 
intelligence.  He was able to name the president.  His recent 
and remote memory were poor.  The VA examiner noted that the 
appellant did not make an effort to remember dates and seemed 
not to be motivated to give details of the history.  The VA 
examiner stated that the appellant was a poor historian.  The 
appellant's insight was considered limited, and his judgment 
was considered fair.  His mood was dysphoric.

The diagnosis entered was post-traumatic stress disorder.  
The VA examiner entered a Global Assessment of Functioning 
(GAF) score of 50.  In explaining the assignment of the GAF 
score, the VA examiner stated that the appellant seemed to be 
rather seriously impaired.  He noted that the appellant had 
suicidal ideations and had made two prior attempts.  The VA 
examiner stated that the appellant had no friends and seemed 
to have the inability to establish and to maintain 
relationships with people.  He stated that the appellant's 
depression would cause a reduction in his initiative and 
flexibility and efficiency at work and that his ability to 
work with pace, persistence, and concentration would be 
moderately to severely impaired.  The VA examiner stated, 
"Most of this assessment with a GAF of 50 is related to his 
chronic depression, major depression, and his [post-traumatic 
stress disorder] and not any physical impairment that the 
appellant has."

In January 1998 and April 1998 statements, the appellant's 
wife stated that the appellant deserved a 100 percent 
evaluation because the 70 percent evaluation did not provide 
her with the financial security she needed to seek 
professional counseling for his problems.  She stated that 
the appellant was suicidal, isolative, and depressed.  She 
stated that the appellant did not spend any time with the 
family and that he had no friends.  The appellant's wife 
stated that hers and her son's lives had become intolerable 
with the appellant.  

The appellant was hospitalized at Columbia DePaul Hospital in 
July 1998.  In the admission report, the appellant reported 
that he had been diagnosed with post-traumatic stress 
disorder from the VA Medical Center and that he was 
70 percent service connected for such and that he was 
fighting for a 100 percent evaluation.  He reported that VA 
had stated that he needed to be in treatment in order to 
qualify for the 100 percent evaluation.  The appellant stated 
that he wanted to be able to control his emotions, anger, and 
paranoia.  He stated that he had pounded the wall with his 
fist that same month because he was frustrated about money 
and that he had hit his wife because of frustration.  The 
appellant reported that he had gotten more irritable in the 
last three months.  He stated that he had been bitter ever 
since he got back from Vietnam.  He described himself as 
frustrated and that he had never come to accept his condition 
of losing his right leg.  He stated that he had nightmares 
about Vietnam three times per week, but no waking flashbacks 
other than when he initially woke up from a nightmare.  The 
appellant reported intrusive memories of the explosion when 
he lost his leg and of incidents in which he was ordered to 
kill civilians, including young children.

The private physician stated that the appellant reported 
having played Russian Roulette twice in the early 1990s.  The 
private physician stated that the appellant was stern and 
cooperative and that his dress, grooming, and rapport were 
within normal limits.  Speech, language and functioning were 
within normal limits.  The private physician described the 
appellant's affect as rather serious and that he did not 
laugh easily.  He stated that the appellant was goal 
directed.  The private physician stated that the appellant 
did not have audio or visual hallucinations, no delusions, no 
paranoia, and no homicidal ideations.  The private physician 
stated that the appellant reported no suicidal ideations now.  
The appellant was oriented times four.  The private physician 
stated that the appellant could remember his name, but not 
his secretary's name.  Sensorium and intelligence were within 
normal limits.  Judgment and insight were noted to be not 
affected by psychosis, mania, or character disorder problems.  
The diagnosis was dysthymia, and rule out post-traumatic 
stress disorder.  The private physician noted that he needed 
further history.  

The inpatient treatment reports reveal that in July 1998, the 
appellant reported intrusive memories, recurrent dreams, but 
stated that he did not have flashbacks.  He stated that he 
did not watch war movies.  The private physician noted that 
the appellant would get angry when talking about Vietnamese 
people in the United States.  The appellant reported no 
amnesia, stating that he remembered everything.  The 
appellant stated that he thought about dying all the time, 
but stated that he had no suicidal intent or plan.  He 
reported decreased concentration and increased startle 
response.  In August 1998, the private physician noted that 
the appellant's mood was still dysthymic.  The appellant was 
started on medication.  That same month, the private 
physician stated that the appellant was slightly less 
irritable.  The private physician stated that he had reviewed 
the April 1997 VA psychiatric evaluation and that the 
appellant's diagnostic picture was largely unchanged.  He 
added the following:

However, upon closely reading the GAF, I 
would assign the p[atien]t a 40.  With 
the p[atien]t functioning at a GAF of 40 
and given the chronicity of his [post-
traumatic stress disorder] with his 
concomitant chronic low functioning, I 
believe that [the appellant] will 
probably remain on an anti-depressant 
medication permanently.  He also does 
need on-going psychotherapy and might 
benefit from on of the VA's programs for 
[post-traumatic stress disorder] at a VA 
center specializing in [post-traumatic 
stress disorder].

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

In the September 1993 rating decision, the RO reviewed the 
appellant's claim for an increased evaluation for post-
traumatic stress disorder under the old rating criteria for 
mental disorders.  The Board notes that the criteria for 
mental disorders were amended on November 7, 1996.  However, 
in the January 1998 rating decision, the RO reviewed the 
appellant's claim for an increased evaluation for post-
traumatic stress disorder under new criteria.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed (which would apply 
here), the version most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  See 
38 U.S.C.A. § 5110.  Both the old and the new criteria will 
be laid out for the benefit of comparing the two.  The old 
criteria and the applicable ratings are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

The new criteria and the applicable ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation.  During the appeal period, the 
appellant's symptoms have been shown to produce intrusive 
thoughts, recollections from Vietnam, nightmares, feelings of 
isolation, sleep disturbance, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  The 
appellant reported being unable to control his anger at 
times.  He stated that his symptoms related to post-traumatic 
stress disorder were getting worse.  He stated that he heard 
voices or visualized other individuals.  He avoided thinking 
about Vietnam and would check into a hotel for the New Year 
and fourth of July holidays.  In December 1992, the VA 
examiner found the appellant to be oriented and having no 
problems with mentation, noting that his sensorium was clear.  
His mood was described as very upset, and affect was 
appropriate.  Judgment and insight were reported to be 
intact, but the VA examiner noted that the appellant's 
judgment would get impaired when he got angry.  In February 
1993, it was noted that the appellant was undergoing 
treatment for anger management and that the appellant had 
demonstrated some improvement.

In April 1997, the appellant reported that he isolated 
himself.  He stated that he felt paranoid and that he could 
not get along with others, noting he had no warm feelings 
towards people.  He stated that he had no friends and wanted 
no friends.  The appellant stated that he would go off on 
people on the fourth of July.  He continued to report 
nightmares.  He reported outbursts of anger.  The VA examiner 
noted that the appellant seemed very angry at the RO.  The VA 
examiner noted that the appellant's stream of mental activity 
was coherent, relevant, and logical.  The appellant reported 
hearing voices that told him to kill himself.  The VA 
examiner stated that the appellant's recent and remote memory 
were poor, although he noted that the appellant was not 
motivated to remember dates.  The VA examiner stated that the 
appellant's insight was limited and judgment was fair.  The 
VA examiner entered a GAF score of 50, stating that the 
appellant was seriously impaired.  The VA examiner stated 
that the appellant had suicidal ideations, had no friends, 
and had the inability to establish and maintain friendships.  
The VA examiner stated that the appellant's depression would 
cause a reduction in initiative, flexion, and efficiency at 
work and that he was severely impaired when it came to 
working with pace, persistence, and concentration.

The appellant was hospitalized at Columbia DePaul Hospital 
from July 1998 to August 1998.  The appellant reported that 
he had lost control when he was frustrated about money and 
pounded the wall with his fist.  He reported that he had hit 
his wife because of frustration.  The appellant reported that 
he had become more irritable in the last three months.  He 
continued to report nightmares and intrusive memories.  The 
appellant reported decreased concentration and increased 
startle response.  The private physician stated that the 
appellant was stern, but was cooperative and that his dress, 
grooming, and rapport were within normal limits.  Speech, 
language, and functioning were within normal limits.  The 
private physician stated that the appellant's affect was 
serious, that he was goal directed, and that he did not have 
audio or visual hallucinations.  Additionally, he reported 
that the appellant had no delusions, paranoia, homicidal 
ideations, and no suicidal ideations.  The private physician 
stated that the appellant was oriented times four.  The 
appellant was able to remember the private physician's name, 
but not his secretary's name.  Sensorium and intelligence 
were within normal limits, and judgment and insight were 
noted to be not affected by psychosis, mania, or character 
disorder problems.  The private physician stated that he had 
reviewed the April 1997 VA psychiatric evaluation and that 
the appellant's diagnostic picture was largely unchanged but 
that he would assign a GAF score of 40.  

The Board finds that the above-described symptoms are 
indicative of no more than a 70 percent evaluation for post-
traumatic stress disorder.  In reviewing both the old 
criteria and the new criteria, the Board finds that neither 
is more favorable to the appellant's service-connected post-
traumatic stress disorder.  In line with the old criteria, 
the appellant's ability to establish and maintain effective 
or favorable relationships with people is severely impaired.  
He has described continuously that he has difficulty getting 
along with others and difficulty in establishing and 
maintaining favorable relationships.  Additionally, he has a 
moderate to severe impairment in the ability to obtain or 
retain employment.  The VA examiner in the April 1997 VA 
psychiatric evaluation stated that the appellant's depression 
would cause a reduction in his initiative and flexibility and 
efficiency at work and that his ability to work with pace, 
persistence, and concentration would be moderately to 
severely impaired.

In reviewing the appellant's post-traumatic stress disorder 
symptoms under the new criteria, some of the symptoms under 
the new criteria contemplate more serious symptoms of post-
traumatic stress disorder than the appellant has shown.  The 
appellant has expressed suicidal ideation, but not 
consistently.  At the time of his hospitalization in July 
1998, he stated that he had no plans for such.  He does not 
have obsessional rituals which interfere with routine 
activities.  He does not have intermittently illogical 
speech.  In fact, he has been noted to be coherent, relevant, 
and logical.  Both the VA examiner in the April 1997 
evaluation report and the private physician in the July 1998 
hospitalization report stated that the appellant was goal 
directed.  The private physician stated that the appellant 
was cooperative and that his dress, grooming and rapport were 
within normal limits.  The appellant has not reported panic 
attacks.  The appellant  has expressed that he has periods of 
anger when he loses control.  This is in line with the 
70 percent evaluation under the new criteria.  Thus, the 
Board has determined that the appellant is appropriately 
evaluated as 70 percent disabling as to his post-traumatic 
stress disorder symptoms.

In the April 1997 psychiatric evaluation, the VA examiner 
gave the appellant a GAF score of 50.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994).  A GAF score of 50 (which is within the range 
of 41-50) is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Although 
a GAF score of 50 does contemplate that the appellant is 
"unable to keep a job," the GAF score encompasses numerous 
symptoms and the person to whom the GAF score is assigned 
does not necessarily have all the symptoms described within 
the score range.  Here, the VA examiner stated that the GAF 
score of 50 was based upon a serious impairment.  He noted 
that the appellant had suicidal ideations and had made two 
prior attempts.  He stated that the appellant had no friends 
and had the inability to establish and maintain 
relationships.  He stated that the appellant's ability to 
work was moderately to severely impaired.  The VA examiner 
did not make a finding that the appellant was unable to keep 
a job; rather, that he had a moderate to severe impairment of 
occupational functioning.  Thus, based upon the evidence of 
record and the GAF score, the facts establish that the 
appellant is 70 percent disabled.

The Board is aware that the private physician stated that he 
found the appellant's symptomatology in July 1998/August 1998 
to be largely unchanged from the that described in the April 
1997 VA psychiatric evaluation report.  However, he stated 
that he would assign a GAF score of 40.  A GAF score of 40 
(which is within the range of 31-40) is defined as "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., stays in bed 
all day; no job, home, or friends)."  It must be noted that 
the score of 40 is at the highest end of this range.

Regardless of such, the private physician did not explain his 
reasons for why he would assign the appellant a GAF score of 
40.  The private physician did not describe the appellant's 
speech as illogical at times.  The private physician did not 
discuss his assessment of the appellant's ability to work.  
The Board finds that the VA examiner's determination of a GAF 
score of 50 is more probative than the private physician's 
determination of a GAF score of 40.  The private physician 
specifically stated that the appellant's symptomatology in 
July 1998/August 1998 was largely unchanged from that in 
April 1997.  The symptomatology described in the April 1997 
VA psychiatric evaluation report was determined to be 
consistent with the GAF score of 50.  The VA examiner 
described why he assigned the appellant the GAF score of 50.  
Additionally, during the appeal period, the appellant's 
symptoms have been described by medical professionals as 
moderate to severe in 1992, and severe in 1993 rather than 
totally disabling.  For these reasons, the Board finds that 
the GAF score of 50 is more probative as to the appellant's 
post-traumatic stress disorder symptoms than the GAF score of 
40.  Even accepting the GAF score of 40, the Board does not 
find that such would substantiate an evaluation in excess of 
70 percent.  The Board agrees that the appellant has a major 
impairment as to his post-traumatic stress disorder symptoms.  
The preponderance of the evidence is against an evaluation in 
excess of 70 percent.

The evidence establishes that an evaluation in excess of 70 
percent is not warranted under either the old criteria or the 
new criteria.  Neither the appellant nor a competent medical 
professional has alleged that the appellant is unemployable 
because of his post-traumatic stress disorder.  The fact that 
the appellant has difficulty with establishing and 
maintaining effective relationships and does not get along 
with others does not establish the presence of virtual 
isolation.  In addition, the described manifestations 
contained in the reports establish that the appellant does 
not have totally incapacitating psychoneurotic symptoms 
contemplated by the 100 percent evaluation.  There is no 
evidence of gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost daily 
activity such as fantasy, confusion, panic, and explosions of 
aggressive energy.  The appellant has been described as being 
oriented times four, cooperative, coherent, relevant, and 
logical.

As to the new criteria, there is no indication of persistent 
delusions or hallucinations, inability to perform activities 
of daily living (including personal hygiene), disorientation 
to time or place, and memory loss that would establish total 
occupational and social impairment.  Rather, the appellant 
has been described as relevant, logical, oriented times four, 
coherent, having good rapport with the examiner, and goal 
directed.  The appellant's dress and grooming have been noted 
to be within normal limits.  Such facts establish no more 
than a 70 percent impairment under either the old or new 
criteria.

The appellant and his wife are competent to report the 
appellant's symptoms.  To the extent that they stated that 
his post-traumatic stress disorder was worse than evaluated, 
it was true in that the RO increased his evaluation from 
30 percent to 50 percent and again from 50 percent to 
70 percent.  However, to the extent that they have alleged 
that the appellant deserves a 100 percent evaluation, the 
Board finds that the medical findings do not support an 
evaluation in excess of 70 percent.  Even accepting the 
appellant's and his wife's report of his post-traumatic 
stress disorder symptoms, such symptoms are indicative of no 
more than a 70 percent evaluation.  

It must be noted that at the time the appellant was being 
admitted for hospitalization at the Columbia DePaul Hospital, 
he stated that he was 70 percent service connected for post-
traumatic stress disorder and that he was fighting to get a 
100 percent evaluation.  He added that VA had told him that 
in order to get a 100 percent evaluation, he had to be in 
treatment.  He was correct in that the RO granted a temporary 
total evaluation for that hospitalization, see 38 C.F.R. 
§ 4.29; however, his statements have caused the Board to 
question his credibility as to the severity of his symptoms 
being indicative of a 100 percent evaluation.  No VA examiner 
or private physician has described symptoms that would be 
indicative of a 100 percent evaluation.  The appellant 
himself has not described symptoms indicative of a 
100 percent evaluation.  Additionally, the appellant's wife's 
statements that the 70 percent evaluation does not provide 
the financial security she needs to seek the professional 
help that the appellant needs, such allegation is not a 
reason to grant a 100 percent evaluation.

To the extent that the appellant and his wife have stated 
that his post-traumatic stress disorder symptoms warrant a 
100 percent evaluation, the Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the appellant's and his wife's 
statements, even if sworn, in support of a claim for monetary 
benefits.  Taking their contentions into account and the 
medical findings, post-traumatic stress disorder is no more 
than 70 percent disabling.  To this extent, the preponderance 
of the evidence is against his claim and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107(b) (West 1991).  



ORDER

An increased evaluation for post-traumatic stress disorder is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

